                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FILBERTO TORRES,                                    Case No. 14-cv-00525-SI
                                   8                    Plaintiff,
                                                                                             ORDER DENYING REQUEST FOR
                                   9             v.                                          COUNSEL
                                  10     M. J. CHUDY, et al.,                                Re: Dkt. No. 38
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This action was dismissed on July 20, 2015, pursuant to plaintiff’s request for a voluntary

                                  14   dismissal that he filed after defendants filed a motion for summary judgment. See Docket No. 34.

                                  15   Plaintiff later unsuccessfully asked for a refund of the filing fee. See Docket No. 37. Plaintiff now

                                  16   returns with a letter requesting that the court assist him “with finding an attorney who can help [him]

                                  17   get [his] case re-opened and get [him] back in court.” Docket No. 38. The court construes the letter

                                  18   to be a request for appointment of counsel.

                                  19          A district court has the discretion under 28 U.S.C. §1915(e)(1) to designate counsel to

                                  20   represent an indigent civil litigant in exceptional circumstances. See Wilborn v. Escalderon, 789

                                  21   F.2d 1328, 1331 (9th Cir. 1986). Here, there are not exceptional circumstances requiring the

                                  22   appointment of counsel. The plaintiff wants to reopen the action but does not provide any persuasive

                                  23   reason supporting the reopening of the action three years after it was dismissed. The court will not

                                  24   appoint counsel in this closed case because there does not appear to be any likelihood of success on

                                  25   the merits. The request for appointment of counsel is DENIED. Docket No. 38.

                                  26
                                  27

                                  28
                                   1          If plaintiff wants to complain about his medical care, he may file a new civil rights action.

                                   2   He is cautioned that he will owe a new filing fee for any new civil rights action he files. He also is

                                   3   cautioned that there are time limits for filing a civil rights action. In general terms, a California

                                   4   prisoner serving a term with the possibility of parole has four years to file an action after the accrual

                                   5   of a cause of action. See Cal. Code Civ. Proc. § 335.1 (two-year limitations period); id. at § 352.1

                                   6   (tolling for the disability of imprisonment). Finally, if plaintiff wants to complain about the medical

                                   7   care at the prison in Vacaville, where he currently is housed, he should file his new action in the

                                   8   U.S. District Court for the Eastern District of California.

                                   9          IT IS SO ORDERED.

                                  10   Dated: January 10, 2019

                                  11                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
